DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  claim as written is objected to, e.g., for terminology such as “slightly” and examples in the parentheses (which normally are ignored in the claims) and words in quotation marks.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    639
    495
    media_image1.png
    Greyscale

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle (2,094,225).
Tuttle discloses all of the limitations of claim 1, i.e., a container gripping apparatus capable of via jaws 14 comprising 5a base element cam disk 18, Fig. 2 configured to be placed on a surface 11 indirectly, 7 directly; a top housing 7 rotatably secured to the base element and configured to rotate about an axis with respect to the base element column 2, lines 14-17, Fig. 2; at least one movable jaw member 14 movably secured to the top housing Fig. 1 and configured to move radially outward when the top housing is rotated in a first direction 10relative to the base element Figs. 2, the top housing including raised outer periphery annular flange of 7, Fig. 2 having at least one recess 12 extending at least partially through the raised outer periphery flange 7, Fig. 1, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess. Note that “top”, “bottom”…depends on the orientation of the apparatus and top housing and a base element as recited is considered met  by Tuttle.
Regarding claim 2, PA (prior art, Tuttle) meets the limitations, i.e., recess 12 extending fully through the raised outer periphery Figs. 1, 2.
	Regarding claim 3, PA meets the limitations, i.e., a plurality of jaws 14 and corresponding recess recesses Figs. 1, 2.
Regarding claim 5, PA meets the limitations, i.e., further comprising3327.12000 - 48996759/7/202025 at least one engagement member 9 located on the base element 7 and configured to engage the surface 11, thereby holding the apparatus in place during rotation of the top housing.
Regarding claim 6, PA meets the limitations, i.e., further comprising: at least one leg member 10 extending from the base element and configured to engage an edge of the surface 11 during rotation of the top housing Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Figa (2017/02832231) in view of Tuttle.

    PNG
    media_image2.png
    389
    503
    media_image2.png
    Greyscale
Figa meets all of the limitations of claim 1, i.e., a container gripping apparatus Title comprising 5a base element 110 configured to be placed on a surface e.g., table; a top housing 120 rotatably secured to the base element and configured to rotate about an axis with respect to the base element; at least one movable jaw member 140 movably secured to the top housing Fig. 1 and configured to move radially outward when the top housing is rotated in a first direction 10relative to the base element Figs. 8, 9, the top housing to include a raised outer periphery 120 except for at least one recess extending at least partially through the raised outer periphery, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess.

    PNG
    media_image3.png
    303
    393
    media_image3.png
    Greyscale
 Tuttle teaches a gripper having top housing 7 with a raised outer periphery 12, Fig. 1, configured to move radially outward when the top housing is rotated in a first direction 10relative to the base element Figs. 2, the top housing including raised outer periphery annular flange of 7, Fig. 2 having at least one recess 12 extending at least partially through the raised outer periphery flange 7, Fig. 1, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Figa with raised top housing as taught by Tuttle to facilitate rotation of the housing by providing maximum opening.
Regarding claim 2, PA (prior art, Figa modified by Tuttle) meets the limitations, i.e., recess 12 extending fully through the raised outer periphery Figs. 1, 2 Tuttle.
Regarding claim 3, PA meets the limitations, i.e., a plurality of jaws 140 and corresponding recess recesses Figs. 1, 2 Figa.
Regarding claims 4, 7, 8, 10 and 11, PA meets the limitations, i.e., spiral guide element Fig. 4, Figa located between the base element and the top housing Fig. 3, the spiral guide element including at least one spiral groove 162, each movable jaw member 140 having a protrusion 145 located within a spiral groove and configured to move along the 25spiral groove when the top housing is rotated Fig. 4; wherein each jaw member 10includes a body portion 141, the protrusion 145 extending from a bottom of the body portion Fig. 5; spiral element having an opening extending allowing top portion to rotate Figs. 11A-C; plurality of spiral groove for each jaw Fig. 4.
Regarding claim 5, PA meets the limitations, i.e., further comprising3327.12000 - 48996759/7/202025 at least one engagement member 114 located on the base element 110 and configured to engage the surface 11, Fig. 3.
Regarding claim 6, PA meets the limitations, i.e., further comprising: at least one leg member 330 extending from the base element and configured to engage an edge of the surface during rotation of the top housing Fig. 10.
Regarding claim 9, 12-14, PA meets the limitations, i.e., resilient member 146; clockwise direction 05:32-55; brace 400; hinge 402.
Regarding claims 15-18, PA meets the limitations, i.e., wherein the top housing comprises, for each movable jaw member, a slot in which the jaw member slides, each 15movable jaw member comprising: a ridge 147 configured to reside within the slot; a top plate wider than the slot and coupled directly or indirectly to the ridge and configured to slide along a top surface of the top housing about the slot Fig. 5A; and a bottom plate wider than the slot and coupled directly or indirectly to the ridge 20and configured to slide along a bottom surface of the top housing about the slot Fig. 5B; fasteners 148; post member 145; engagement face member 144 and a resilient member 146 a screw defining a bumper as best understood.

Claims 1-8, 10-12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winchester (515,983) in view of Tuttle.

    PNG
    media_image4.png
    218
    278
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    126
    306
    media_image5.png
    Greyscale
Winchester meets all of the limitations of claim 1, i.e., a container gripping apparatus metal cans comprising 5a base lower wider portion of 1 configured to be placed on a surface e.g., floor; a top housing 2 rotatably secured to the base element and configured to rotate about an axis with respect to the base element Fig. 4; at least one movable jaw member 5 movably secured to the top housing Fig. 1 and configured to move radially outward when the top housing is rotated in a first direction 10relative to the base element Figs. 1, 4, except for the top housing to include a raised outer periphery having at least one recess extending at least partially through the raised outer periphery, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess.

    PNG
    media_image3.png
    303
    393
    media_image3.png
    Greyscale
 Tuttle teaches a gripper having top housing 7 with a raised outer periphery 12, Fig. 1, configured to move radially outward when the top housing is rotated in a first direction 10relative to the base element Figs. 2, the top housing including raised outer periphery annular flange of 7, Fig. 2 having at least one recess 12 extending at least partially through the raised outer periphery flange 7, Fig. 1, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Winchester with raised top housing as taught by Tuttle to facilitate rotation of the housing in lieu or in addition to the handle 4 and further orient the slots so that rotating the upper plate counterclockwise would move the jaws inwardly as also taught by Tuttle for a better hold in adapting for a particular application in which counter rotation is required for opening the can and since orientation of the slots depending on the intended use or workpiece/operational parameters requiring routine experimentations with predictable results and since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).
Note that “top”, “bottom”…depends on the orientation of the apparatus and top housing and a base element as recited is considered met  by Tuttle. 
Regarding claims 2 and 3, PA (prior art, Winchester modified by Tuttle) meets the limitations, i.e., recess 12 extending fully through the raised outer periphery Figs. 1, 2; a plurality of jaws 5 Winchester and corresponding recess recesses Figs. 1, 2 Tuttle.
Regarding claims 4, 7, 8, 10 and 11, PA meets the limitations, i.e., spiral guide 3 Winchester located between the base element and the top housing Fig. 1, the spiral guide element including at least one spiral groove3, each movable jaw member 5 having a protrusion 19 located within a spiral groove and configured to move along the 25spiral groove when the top housing is rotated Fig. 4; wherein each jaw member 10includes a body portion defined by 5, the protrusion 19 extending from a bottom of the body portion Fig. 1; spiral element having an opening not shown accommodating the screw that defines the protrusion, Fig. 4; radial slots for each jaw in the top housing Figs. 1-4; plurality of spiral groove for each jaw Fig. 4.
Regarding claim 12, PA meets the limitations, except for explicitly disclosing the direction of rotation. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with respect to the rotation of direction by orienting the slots so that rotating the upper plate clockwise would move the jaws outwardly for a better hold in adapting for a particular application in which counter rotation is required for opening the can and since orientation of the slots depending on the intended use or workpiece/operational parameters requiring routine experimentations with predictable results and since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, further in view of Wisenberg (1,424,607).
PA (prior art, Winchester modified by Tuttle) meets the all of the limitations of claim 13, as described above, except for each jaw to have a resilient member.

    PNG
    media_image8.png
    216
    144
    media_image8.png
    Greyscale
 Wisenberg teaches an article holder having jaws with resilient inserts 21, Fig. 4 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Winchester and Tuttle by providing a hinged brace as taught by Wilson for ease of engagement and disengagement and/or as an alternative means of achieving the same results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, further in view of Waldschmidt (826,294).
PA (prior art, Winchester modified by Tuttle) meets all of the limitations of claim 7, as described above, except for disclosing a brace member removably secured to the base including a horizontal portion and vertical portion.

    PNG
    media_image9.png
    262
    442
    media_image9.png
    Greyscale
Waldschmidt teaches a lantern holder having two leg portions 7 one near each end of the base 5 configured to engage the edge of the surface and defining a brace removably screws not numbered secured to the base 5 including a horizontal portion 6 and a vertical portion 7 configured to engage the edge of the surface. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Winchester and Tuttle by providing the base with the leg/brace member as taught by Waldschmidt to secure the holder on a surface during rotation. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 13 above, and further in view of Wilson (8,820,548).
PA (prior art, Winchester modified by Tuttle and Waldschmidt) as applied to claim 17 above, meets the all of the limitations of claim 19, except for disclosing a hinge.

    PNG
    media_image10.png
    181
    362
    media_image10.png
    Greyscale
 Wilson teaches a tray device defining a brace 156 including a hinge 162 between horizontal 164 and vertical portions 158. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Winchester, Tuttle and Waldschmidt by providing a hinged brace as taught by Wilson for ease of engagement and disengagement and/or as an alternative means of achieving the same results.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Munger and Judelson are cited to show related inventions open slots.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on Monday-Friday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
May 20, 2022						Primary Examiner, Art Unit 3723